Dismissed and Opinion filed September 19, 2002








Dismissed and Opinion filed September 19, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00504-CV
____________
 
VERNON A. WOLTER, Appellant
 
V.
 
M. GREGORY DONALDSON AND MELANIE P. DONALDSON, Appellees
 

 
On
Appeal from the 133rd District Court
Harris
County, Texas
Trial
Court Cause No. 01-31748
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed January 22, 2002.
On September 16, 2002, appellant filed a motion to dismiss because
he no longer desires to prosecute the appeal. 
See Tex. R. App. P. 42.1.  The motion is granted. 
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed September 19, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).